NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH TAYLOR CURRY,                           No.    18-35467

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05784-RBL

 v.
                                                MEMORANDUM*
VANCOUVER HOUSING AUTHORITY;
ROY JOHNSON, in his official & private
capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Kenneth Taylor Curry appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging claims in connection with his

participation in the Section 8 public housing program. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, Shelley v. Geren, 666 F.3d 599, 604 (9th

Cir. 2012), and we affirm.

      The district court properly granted summary judgment because Curry failed

to raise a genuine dispute of material fact as to whether defendants violated his due

process rights in denying him an accommodation or terminating his housing

assistance. See Mathews v. Eldridge, 424 U.S. 319, 333-35 (1976) (setting forth

requirements for procedural due process); see also 24 C.F.R. § 982.552(c)(1)(ix)

(allowing for denial or termination of program assistance “[i]f a family has

engaged in or threatened abusive or violent behavior toward [Public Housing

Agency] personnel”).

      The district court did not abuse its discretion in denying Curry’s motion for

reconsideration because Curry failed to establish any grounds for relief. See Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for relief under Federal Rule of

Civil Procedure 59(e)).

      AFFIRMED.




                                          2                                    18-35467